          F/rn
            rGa
              Xa
               WejAm
                  ,>'$
                     s+
                      &h&
                       ghsg
                          y%k
                            Ufi
                              cTi.
                                 CA,u+
                                 ni           .




Case 7:18-cv-00499-NKM-JCH Document 16 Filed 11/29/18 Page 1 of 8 Pageid#: 61
                     -'
                         .-       j
                                  t
                                  !/l                                    --, jp
                                                                  .-. .. ,
                                                                         .
                                                                         '    pt:'
                                                                                 .                                         jl
                                                                                                                            '.
                                                                                                                             k.                             j
                                                                                                                                                            !
                                                                                                                                                            'l
                                                                                                                                                             k                             -'n                      ....
                                                                                                                                                                                                                       ù
                                                                                                                                                                                                                       l...j/'-/,
                                                                                                                                                                                                                                -kr                               //
                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                   7:)
                                                                                                                                                                                                                                                                     .k
                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                      -'
                                                                                                                                                                                                                                                                       $kk
                                                                                                                                                                                                                                                                         pj
                                                                                                                                                                                                                                                                          r:
                                                                                                                                                                                                                                                                           %
                                                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                                           ),-                       ,
                                                                                                                                                                                                                                                                                                              '                                                                 '-'                                   -




'       %.      :
                '--&1J '.Jr-A--'.Ie -.lfce-'P-c--':' .e-n-F-t -(-V.'/''C.& 7
                              . -.


                                                                 .
                                                                            -J.
                                                                              e.''
                                                                                 >--êi ; .,.
                                                                                                                                -.


                                                                                                                                                                                                                                                                                                          .




        W?/.ajr-j/ s  u
                      .L'ek/c.
                             '' Mt-,-q;,-.-$  a:/w
                                                                                                                                                                                                                                                                                   '
                                                             .'a . ,'
                                                     e
                                                     't t
                                                        n
                                                        - :;        ,/e' f'
                                                                          .
                                                                          -
                                                                          )/y
                                                                            .- -/          -                                                             .-                       -                             .                   -                 --
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                           - . -
                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                           -


         ('        j
                   f?..
                      '
                      - kp                 .( .- !;
                                                  4:            (jg
                                                                  ..4
                                                                   j.L
                                                                     y .J c.r..j(:, ...                                                                                                                                                                                                             g.x jt
                                                                                                                                                                                                                                                                                                         r
            ,
                                                                                                                                                                                          ,--
                              .
                                  (.
                                   ;..
                                     ':;c '* jg ,.'.& p jyyg. yyzj
                                                                 .n              gz                                                                                                                                                                                                                      gyyp c yp     -                                -




        Jj(6o$''
               j
               >);/
                   t
                   / s
                   .'1
                  -: .p),
                      .r
                         ..ê> , -515'-.
                          .

                                      jd-/l-/-qjjj
                                          .
                                                 .-i-zm
                                                     --ysyss lj
                                                              j-cccgjy
                                                                     .a.                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                      -                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                              ,..,
        XA JJtg
              ,j..jyt
                    ')(
                      jt y
                         -                                       ,
                                                                                 . . L.z . -
                                                                                   .      .
                                                                                                      ,            .
                                                                                                                       .    C.K- -g. -qti                    jj k
                                                                                                                                                                yj jyqe)0
                                                                                                                                                                        ( ya
                                                                                                                                                                           tzajj j                      -
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                          .        .
                                                                                                                                                                                                                                                                                                    .             = - ..                -
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                              .,


            -=ff8X$--- 1* P'
                           Lf,U-
                               J.-
                                 :/-:-e-.
                                        P                             -                                                                                                        - y                                  ,
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                        ,                         C6kL). â-U4 e-
                                                                                                                                                                                                                                                  .                                                                           .
                                                                                                                                                                                                                                                                                                                                           h/ '
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                              '
         /  b. 'J
                u' à--J-,.
                         -
                         /z
                          .=rt ,--pa  ?-z-/c,/.'    .c.v-te.. ''      c..
                                                                        a
                                                                        ..'n
                                                                           '
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              .-               -,
                                                                                                                                                                                                                                                                                                        . .,. .

                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                           ''

                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                                               . ..               ,   .
                                                                                                                                                                                                                                                                                                                                                                                                                      .



             )î'> '-,J-$'
                        - -p-2 â -J, fp .. -a?' ''..n'.         '..' -                                                                                                                                                                                                                                                                              '


             1. Jc 'vy             2-
                                    /:> l
                                  r si   .
                                         le .c-b-
                                                c-e-'---    a-p
                                                              -&e T î,/'?                         -                                                          -                    .                                                                                                            ,-,                .,                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                          '

                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                            '*                            ,'C                                                .          ,.               ,.                         . . .                                                                                                                              , .,.                                    -                         ,
                                          -
                                                                                      .
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              j                   .                                                                                                                              .


             US /j 'pj.   -'-w//)ja
                              .   .
                                  ,.jc s.j'c'
                                            t$'
                                              .
                                              x'î
                                              >   ,''
                                                    )'
                                                     ..'// ''. ;)..Jfj.'
                                                                     '  j-J.
                                                                           ,
                                                                           --.
                                                                             Z.'
                                                                               .'''
                                                                                  .
                                                                                 '' ''-'-



        'p 1/   -S-4/z'j Zw
                         k  .
                            j
                            k
                            =w/y
                            U  e.U v
                                   --
                                 /42 (yu-
                                    jm    -
                                          .
                                          z,
                                          *.
                                           T..
                                            ..v
                                              -.,
                                               //
                                                z
                                                . g
                                                  ..
                                                 j:
                                                  $.-
                                                   g
                                                   '
                                                   ï ,......
                                                           .
                                                           .,,
                                                             y.
                                                              '
                                                              .
                                                              v
                                                              .Q
                                                              -
                                                              ,x
                                                               ,.
                                                               i-e-(Pz'
                                                                      t
                                                                      '-(...
                                                                           '
                                                                           ,=.
                                                                             =
                                                                             V.m,v..
                                                                                   v.
                                                                                    v..
                                                                                og j'
                                                                                      œ...s
                                                                                        ,.            ..                                                                                                                                                                                                  .

                     - -          -       . - -    y.                  t%  '
                                                                           . (                                                       ...                                                                                                                                  .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                      . . ..



        J' s %erg         z= y.efv    -j'-,, )#rJ?      i
                                                         k. e,.   -
                                                                    ,=e-l.w p 1/t//gë
                                                                   #?        .
                                                                                 -        .- -
                                                                                                       .  .

                                                                                                                        '        .
                                                                                                                                        -
                                                                                                                                        .
                                                                                                                                                                     '            .
                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                           ,                                                   .
                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                    ,



            e.. '- ..
                    r
                     '*
                      .
                    k j
                       (-.
                         -
                         =.
                       t' 1
                          .
                            6
                            .
                            -   c
                                .*
                                 , .
                                     j.
                                      - ,...
                                           :
                                           .g.
                                           .j
                                             s-
                                              é
                                              --.
                                              .$
                                                j
                                                )k.
                                                .
                                                    z=----.-
                                                        ,

                                                        '
                                                           ,
                                                           .-'t
                                                              .
                                                              *-
                                                              f
                                                              ,rr.-
                                                                  '
                                                                  ...
                                                                    -..
                                                                      ,
                                                                      -
                                                                      çz=4.
                                                                         .


                                                                          .' -
                                                                             ,..,
                                                                             .  .,.-a.
                                                                                 :
                                                                                      J,
                                                                                      z
                                                                                      u'
                                                                                       .---
                                                                                          #-
                                                                                           'j'C..
                                                                                                c,
                                                                                                .j
                                                                                                  y.
                                                                                                 4*.
                                                                                                   ..
                                                                                                   -.
                                                                                                                . -.
                                                                                                               , .
                                                                                                                                , -.                    :
                                                                                                                                                        ,
                                                                                                                                                                     .
                                                                                                                                                                                                                                      lk A
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         -1
                                                                                                                                                                                                                                          $ j
                                                                                                                                                                                                                                            é
                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            .1I
                                                                                                                                                                                                                                              '''
                                                                                                                                                                                                                                                                              :.-
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                              .. -
                                                                                                                                                                                                                                                                                                                           -
                                  ..
                                                        '
                                                                 '.....              '.
                                                                                                                                                                                                    .                                ,                        ;jj
                                                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                jj/
                                                                                                                                                                                                                                                                  tl
                                                                                                                                                                                                                                                                  .jjf'
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                      k ..-
                                                                                                                                                                                                                                                                      .   .
                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                          '...à
                                                                                                                                                                                                                                                                              4f;
                                                                                                                                                                                                                                                                                L? r                              , .
                                                                                                                                                                                                                                                                                                                            . ..                        .
                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                     j          .         .;

                -e                        r;            .                     X #z'
                                                                             J.  ..j'
                                                                                    JJ...'''.' p,kî
                                                                                      . .         -y
                                                                                                   u.         'XI.%'..$1-.
                                                                                                    j-'Jf.''N '
                                                                                                              .          1M
                                                                                                                          . c'.' (,lJf.. $P/.7 J..'$,.'
                                                                                                                                       î',            ./J/./7                                                               .
                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                       ,,.. .-
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                    '

                                                                                                                                                                                                                                                                                                    .                                          , ..


           c.p-z .-4..
                     J/.
                       tSJ.-.
                            -,
                             -/
                              .
                              4 e-t.k.-r5-
                                  '
                                         .-
                                          ,
                                          .
                                          1
                                          -..'' --.-
                                                   .-  '..', '
                                                             1-
                                                             ..''i'''
                                                                    .
                                                                    '''.''.t
                                                                           n/./-..-                                                      .
                                                                                                                                                .
                                                                                                                                                     '
                                                                                                                                                    . '
                                                                                                                                                                 -                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                     '


                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                           '''
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                          .




     Y.-C.>/1à-e-J.S-V'J m f,   '
                                -s
                                 -i'
                                   -                  -'-- c..-z-/v 1'I ,r                                                           .

      Jf'
        eo-
          .d oc
           -    ../.1 1 ne--/ecF-- y,
                                    -y -- =.'c.
                                          - -    -
                                                 ,.
                                                  c
                                                  'z
                                                   ,.
                                                   .
                                                   -  n,
                                                      '.-e-4-r c .p      - z---i     .
                                                                                     --.,                                                           .


                                                                                                                                                                                                        .
                                                                                                                                                                                                            '           '


                                                                                                                                                                                                                                                                                                                  ,
                                                                                                      '
                         fs
                          ' 3esrr'yd s t'      z/  ay-.#e' J?m 1     -z -C                            '
                                                                                                                                                                                                                                                                                                                                                                                    ,
    /'
    (
      lle' c. :,     ï.'4- I
                           q:,.
                              '.
                               'à
                                ,
                                'f
                                 vj
                                 '/
                                  '  y     y
                                  . 1$):/1 -.pJJf
                                  Y                   y.,y..-.-CJ.LII:.,y
                                                                        ,jy.jsy).y.
                                                                                 '

                                                                                    ) u
                                                                                      .
                                                                                         .
                                                                                         y.
                                                                                          .
                                                                                                              -

                                                                                                               j
                                                                                                                       ,-
                                                                                                                                                                         '
                                                                                                                                                                             $'..
                                                                                                                                                                                                                                              -

                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                          -


                                                                                                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                           .                         ..




             'z, '
             r   g                           p',- b.e.,.'
                                                        ,'m,
                                                           .
                                                             :
                                                             .
                                                           ,;,
                                                             f
                                                             .
                                                             &-
                                                              Js-t
                                                                  .



                                                                  ..
                                                                   z
                                                                   '
                                                                   e'
                                                                    .
                                                                    l
                                                                    ''
                                                                       :.
                                                                       //,
                                                                          ,.y
                                                                          7J.'.z..
                                                                                 a. .
                                                                                  -.,
                                                                                    1  k,
                                                                                        .
                                                                                    ..;,...
                                                                                          ,
                                                                                          .
                                                                                                              --
                                                                                                               (                                                     ,
                                                                                                                                                                                            1                                        '
                                                                                                                                                                                                                                                                                                                                                        .




                          .
                                      f',
                                      '
                                        .c..
                                          .
                                            ,.
                                            -
                                                  ...            .. .
                                                                             ,
                                                                                 ).
                                                                                  /g+...,.w
                                                                                      -
                                                                                     .:
                                                                                          .j.
                                                                                            )
                                                                                            ,
                                                                                            r
                                                                                            '
                                                                                              '...             d:r .                     .-
                                                                                                                                                                                      -
                                                                                                                                                                                           .
                                                                                                                                                                                            .,
                                                                                                                                                                                                . .                                 -.

                                                                                                                                                                                                                                         .;
                                                                                                                                                                                                                                          -                               j
                                                                                                                                                                                                                                                                          f. h.                                                   4
                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                   .


                                                                                                                                                                                                                                                                                                                                                            ' r
                                                                                                                                                                                                                                                                                                                                                              k :
                                                                                                                                                                                                                                                                                                                                                                .f
                                                                                                                                                                                                                                                                                                                                                                 -
                                                        -                                                                                                                                                       '

         f.
          n.!                                           '! .
                                                           '
                                                            ,
                                                                p Z
                                                                  ':
                                                                     .,- ,-//J :-..
                                                                                  m.../u..'
                                                                                     *
                                                                                          -'
                                                                                          '
                                                                                           .,
                                                                                            Jx,r'..6                                  ' .               '
                                                                                                                                                                                                ?
                                                                                                                                                                                                , ...
                                                                                                                                                                                                            .   '$
                                                                                                                                                                                                                            J-#' ?ef.l.'/
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        1,
                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                         '6.j1/4''-t'
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                             ..

                                                                                                                                                                                                                                                    -/
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     '                         .
                                                                                                                                                                                                                                                                                                    '                                                                                 ''
                                                                                                                                                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                                                                                                                                                        ,ê.
                                                                                 .... .
                                                                                                      :                         .
                                                                                                                                                                         ,                                          .
                                                                                                                                                                                                                                             -x-$;
                                                                                                                                                                                                                                                 t , .'                                !l
                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                        y.%.                 !k               )
                                                                                                                                                                                                                                                                                                                          --.w .               j:                        .--- 4:                    '.v.
         1) ..'
              .6..
                 :..
                 ' t.
                    c.
                     -
                     :'ys<.
                          '
                          --
                           ..
                            ,.---
                                .
                                ''<-
                                   '
                                   ,
                                   .
                                   y'
                                  y,
                                    ...
                                      -e../
                                          z
                                          '.
                                           l
                                           .-
                                            .A
                                            ''.J
                                               .-
                                                :
                                                '..p'
                                                    ,
                                                    fc'
                                                      .                                                                              . .                                                                    .               .                                     .   , ..             ,            ,y
                                                                                                                                                                                                                                                                                                    v                     .. ,

                                                                                                     '.t /p.-. A,     /.'
                                                                                                                      ' .v.k.                                                                                                                                                                                                                               - .                                     '
                                                                                     :&,'.
                                                                                         Ji.. ,/rt;.
                                                                                               .   ,.J                                                                                                                                                    .
                                                                                                                                                                                                                                                              .                            ,
                                                                                                                                                                                                                                                                                           .                                       ,
                                                                                                                                                                                                                                                                                                                                                            -        .                           . .
                                                                                                                                                                                                                                                                                                                                                                                                     .,

                                                                                                                                                                                                                                                                                                                                                                                                          ,
                    -.
                          --
                           '-.
                             -
                             jr
                             :k;-' .-----
                                        '
                                        .
                                        -. '
                                           -      '
                                                  . (- ....   ,àL
                                                                ..t
                                                                  .
                                                                  -...,j
                                                                  ï    r
                                                                       ... .. .-j
                                                                                -Lk
                                                                                  qk
                                                                                   tq
                                                                                    ;-
                                                                                     ..t .. --
                                                                                             .
                                                                                             f-$
                                                                                             y :
                                                                                               --
                                                                                                .-
                                                                                                 :      :!..
                                                                                                           -.:
                                                                                                             /!
                                                                                                              ...7
                                                                                                               -,,,,,      k-.
                                                                                                                             ,
                                                                                                                             jI
                                                                                                                              .-                                                                                                                                                                .
                                                                                                                                                                                                                                                                                               ,.                ...
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                           . ,,,,                        ,, --,,,-,                 .,-
                                  f:4!k
                                      . '.68 p5y ..$,p.
                                                      ''t
                                                        '
                                                        )1 -eX'
                                                         y'' '/f d,(e.  ' ' e., 'Iglre. d4.+           e.e('!.n .Jc2   .-
                                                                                                                        rtKU $               -
                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                 . -




        '
                         Jf
                         -
                          .' .'
                              .(
                               po'
                                 -%'
                                   .e
                                    'r.
                                      ,
                                      :)L
                                        'cet.k.vez                                                                     .-
                                                                                                                                                    .        .
                                                                                                                                                                 'yp;,)...
                                                                                                                                                                         '
                                                                                                                                                                              '
                                                                                                                                                                                                        .
                                                                                                                                                                                                            ,
                                                                                                                                                                                                                '


                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                r)
                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                 /r.
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   )'
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    Yp-
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      -,
                                                                                                                                                                                                                                       -f
                                                                                                                                                                                                                                        ..#- ea.e''r-,).t, ''z=..2,.fI'-.
                                                                                                                                                                                                                                           .'.                          7.                                   -
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                          .-




          l'    /
                '-
           .' k''
            '

                ,
                -
                .
                -

                 cy-,.r.?.:(.r-la
                                '
                                -
                                  rV: .?res
                                          's
                                           '        -.
                                                     F,
                                                      .
                                                      '''
                                                        ,
                                                        .
                                                        '
                                                        ,
                                                        '
                                                        .-
                                                         tvr.':
                                                              ,'
                                                               .
                                                               '
                                                               $e
                                                                %'-
                                                                  ''     .'
                                                                          .'i-'  .'t.'.
                                                                                      z.V
                                                                                        'f '-
                                                                                            t
                                                                                            .c
                                                                                             '
                                                                                             .-f-r
                                                                                              .  .
                                                                                                 m
                                                                                                 ''
                                                                                                  .t                       ..
                                                                                                                                         .

                                                                                                                                             -
                                                                                                                                                             .
                                                                                                                                                                 ,
                                                                                                                                                                     .
                                                                                                                                                                              .                 u ,.
                                                                                                                                                                                                ,
                                                                                                                                                                                                .
                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                .



        Pf
         ,& e s . C.C.,z'.z (0                      j.j,g
                                                        ,'
                                                        ..-,
                                                           .u..v-fj-y.yr
                                                                                                                                                                                                                                    ,,


                                        j..),.p.j.
                                                 jj
                                                 ,.4y                  j
                                                                       .t
                                                                        m..,.0
                                                                             ..
                                                                              y,-.s.,./,y.zst;..
                                                                                    r                                      .                                                                                                                                                                                                                                                                    ,.. ..
                                                                                                                                            .                                  ,.:
                                   $/e-r.                   .
                                                                           ,              .                                         .                                                                                           .                                     .
                                                                                                                                                                                                                                                                                                                                                        .       .
                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                               .. ,, , ,,.    )




            Case 7:18-cv-00499-NKM-JCH Document 16 Filed 11/29/18 Page 2 of 8 Pageid#: 62
                             -                                                                                                                                ''                                                                                                                                                                                              t: -                     ..' ,,--                                           .-                                    ...
                             -                         v .....t
                                                              6
                                                              L
                                                              .'
                                                               .
                                                               ç.
                                                                t                              '
                                                                                               .$
                                                                                                ' -.',.                                           tl ..
                                                                                                                                                  d                                â
                                                                                                                                                                                   ''k
                                                                                                                                                                                     !
                                                                                                                                                                                     -. j
                                                                                                                                                                                        !
                                                                                                                                                                                        t
                                                                                                                                                                                        -,
                                                                                                                                                                                         '
                                                                                                                                                                                         ,
                                                                                                                                                                                         --
                                                                                                                                                                                         '' .j
                                                                                                                                                                                             l                                                                        .                                                                                                                 ,

                    1'' 161/.*--'p- jey
                                      t',g'L j
                                             . -
                                               '
                                               ht -1,
                                                    (.
                                                     L
                                                     r:
                                                      .D
                                                       -
                                                       -
                                                        /
                                                        J
                                                        '/
                                                         '
                                                         I -
                                                           'e'. .
                                                                J(
                                                                 '8ty
                                                                    '
                                                                    t
                                                                    -  .
                                                                       ê-%- , I-q.
                                                                                 b/
                                                                                  -
                                                                                  :-/
                                                                                    r
                                                                                    .
                                                                                    4A.1
                                                                                       .:'
                                                                                         -
                                                                                         J-
                                                                                          ,    '
                                                                                               -
                                                                                               ,
                                                                                               ,-     ,
                                                                                                                                                                          .                                                                                 .



                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                      .                                            . -.




                    ..
                    J            .
                                  /
                                  'j. u..'
                                         .' .... ..-i
                                          .                    .
                                                                  J.,
                                                                   (y/..
                                                                       jy.
                                                                         m.jx,k
                                                                              .
                                                                              j,.n .m..... m...
                                                                                     -.,      )
                                                                                              s'
                                                                                               y.                                                                                              ,                    ,..     a. . ... ,..                                              ,,
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                          .z
                                                                                                                                                                                                                                                                                                                           .                                                                                                                                            ,
                    .
                                  .
                                     /-8F..
                                          ).kCl.
                                          '
                                     k --''
                                     $
                                     1
                                               y'
                                                .
                                                '-Vp5-LH=& F-n-.
                                              - $
                                                               -F- .-M.>-'&rz- .-. 1:--
                                                                                      &.
                                                                                       .
                                                                                       . ru
                                                                                      ''
                                                                                       -
                                                                                          '.
                                                                                           (-c.
                                                                                              Hl.
                                                                                                '.v' l:t-i:    '                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                  u-            uz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                            ,-                                                                                                                                                      '-
                                                                                                                                                                                                                                                 !-
                                                                                                                                                                                                                                                  ''                      '


                ù8az                  -.-
                                       .

                                      -..
                                       X
                                              '
                                                           - ,.
                                                           '                 '
                                                                             ..
                                                                                                     ,. '
                                                                                                                          .       . .-

                                                                                                                                  -
                                                                                                                                          .'.
                                                                                                                                                  A.m
                                                                                                                                                    '
                                                                                                                                                    .
                                                                                                                                                    -=                         .
                                                                                                                                                                                   .

                                                                                                                                                                                   -
                                                                                                                                                                                           .

                                                                                                                                                                                            -  & . VIT /.m .
                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                 .                .
                                                                                                                                                                                                                                                                            --
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                            C'-C./
                                                                                                                                                                                                                                                                                                 .*'d5y=''-e,'
                                                                                                                                                                                                                                                                                                                ,.                        -.                          .            ..

                                                                                                                                                                                                                                                                                                                                                                                                   .-/. ln
                                                                                                                                                                                                                                                                                                                                                                                                           , .,

                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                       '

                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                   - -     4
                                                                                                                                                                                                                                                                                                                                                                                                                                                           L.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            tg.
. . -...
                Y                '' H..
                              - - .   1.
                                                   ,
                                                       w . ,.
                                                       .
                                                                        '                            '
                                                                                                               ,. jw t
                                                                                                      '-C- C2..2.
                                                                                                                7.!.-
                                                                                                                     z.x
                                                                                                                    '--.
                                                                                                                      ='
                                                                                                                       .
                                                                                                                       >.--.'
                                                                                                                            .
                                                                                                                            WK  ..
                                                                                                                                W).
                                                                                                                             - l. ,
                                                                                                                                  -.
                                                                                                                                   ,
                                                                                                                                   hs
                                                                                                                                    1u
                                                                                                                                     .
                                                                                                                                     .    ',G
                                                                                                                                     7<.-=- oi w-.
                                                                                                                                             '-'
                                                                                                                                               VV?
                                                                                                                                                 .
                                                                                                                                                 ,
                                                                                                                                                 ...-
                                                                                                                                                                              w ..
                                                                                                                                                                                 ..n t
                                                                                                                                                                                     h                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                ..Wn-.
                                                                                                                                                                                                                                                                                                                                -       .---,''
                                                                                                                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                                                                                                     W.Jl      w.-..
                                                                                                                                                                                                                                                                                                                                              g>'  -.
                                                                                                                                                                                                                                                                                                                                                    0.#-',
                                                                                                                                                                                                                                                                                                                                                    K     j>#.
                                                                                                                                                                                                                                                                                                                                                         kW   -v,
                                                                                                                                                                                                                                                                                                                                                             -' .- ..
                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                    .                                                           ,                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                     '                                                                                                                                                            ''
                                                                            '.       (,.                                      Q                                                                     t.
                                                       :            .
                çh  -    -
                                       '


                                              p
                                               .


                                               .-.
                                                 r-
                                                  g-
                                                   r.
                                                    , =>
                                                       '
                                                           .

                                                            .      'ne
                                                                    '
                                                                    .
                                                                      t- t
                                                                         -.v
                                                                          -
                                                                          .-
                                                                           8.
                                                                            ,
                                                                            ..
                                                                             .
                                                                              j
                                                                              ..
                                                                               ,
                                                                               n
                                                                               -.'
                                                                          :-.1, e-
                                                                                 .
                                                                                 s;--k
                                                                                 ./:
                                                                                  -,-u
                                                                                     t
                                                                                     e-
                                                                                      z..e
                                                                                       --
                                                                                       , 'zt.
                                                                                            ,
                                                                                               :
                                                                                               .j.ê .
                                                                                                    t
                                                                                                    œ ..'
                                                                                                      .
                                                                                                      .
                                                                                                      z '-
                                                                                                        .
                                                                                                        -e.'
                                                                                                               .
                                                                                                                                              ''

                                                                                                                                              ,
                                                                                                                                               -
                                                                                                                                                  .
                                                                                                                                                          .                        .                              .                      .



                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ...
                                                       . y   ''X
                     t1
                      'Js'
                             i,        y.-.J
                                      - . .-av.     v
                                                    p
                                               b.7t'.''
                                                       -
                                                               ..
                                                               ,
                                                                    tJ
                                                                     'b
                                                                      .-.
                                                                         z-
                                                                         T m'    /
                                                                                 p
                                                                             ,J. .'
                                                                                  -
                                                                                  .-
                                                                                   w..
                                                                                     /
                                                                                     '-' .
                                                                                         e  e wf
                                                                                               c'
                                                                                                /'
                                                                                                 l  l
                                                                                                    rc
                                                                                                                                                                               ,
                                                                                                                                                                                ,
                                                                                                                                                                                   .

                                                                                                                                                                                                    .
                                                                                                                                                                                                                        . -                          ..
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                           ..      .-
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                              -     .-                                   .-        . .



                    <V
                     -/J-c'f.
                            t
                            '...
                               ,Sf-p-6-mj .
                                          -ef
                                            z..-..)
                                                  Z,
                                                   -;
                                                    ,
                                                    'k
                                                     ..g..,
                                                          .
                                                          g.,
                                                            ./-.
                                                               ..
                                                                y,-.,.--
                                                                       .e!
                                                                         = -A..
                                                                              -s.
                                                                               z-.
                                                                                 .s.-;g
                                                                                      .
                                                                                      -.'.
                                                                                        ,,.
                                                                                          y-.
                                                                                            -.
                                                                                             ,
                                                                                             y-y
                                                                                               ms .
                                                                                                  .w.
                                                                                                    ï
                                                                                                    .)v ,.
                                                                                                         --
                                                                                                         ,
                                          -        .,

                     '             j           o
                                                                i
                                                                -                        -.                                                                                                                                         . -..-
                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                         .

                         ,                          g                                                                                                                 .
                                                                                                                                                                        y js
                                                                                                                                                                           .u.N
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                        j                  y. .
                                                                                                                                                                            (5js,
                                                                                                                                                                                y.
                                                                                                                                                                                 yy....y,yj
                                                                                                                                                                                          y(.y. ,
                                                                                                                                                                                                j
                                                                                                                                                                                                u
                                                                                                                                                                                                .ys
                                                                                                                                                                                                  ..,
                                                                                                                                                                                                    .s.yv
                                                                                                                                                                                                        .,
                                                                                           ' '                                                '                                                              s.


       .. :
                         /        ,        f-.g'p../.--.
                                                       ,
                                                       ..
                                                       .                               .
                                                                                                                      .
                                                                                                                      .
                                                                                                                          r.'x'
                                                                                                                              .
                                                                                                                              x::
                                                                                                                                j
                                                                                                                                  j
                                                                                                                                      .
                                                                                                                                              .
                                                                                                                                              .   &,.g
                                                                                                                                                     ..
                                                                                                                                                     ,e
                                                                                                                                                      .I
                                                                                                                                                       /mt
                                                                                                                                                         ,&'': ...
                                                                                                                                                                 gJ.g.
                                                                                                                                                                     g j.gg.
                                                                                                                                                                                            s


                                                                                                                                                                                     .. ... .. j g
                                                                                                                                                                                                                                                                        ,


                                                                                                                                                                                                                                                                                                   .. ,
                                                                                                                                                                                                                                                                                                                         .x      .
                                                                                                                                                                                                                                                                                                                                      .           .                                                                                                                             .       .. .. .   . ..




                    ë          s oJ.'            :
                                                 'à
                                                  '
                                                  'l-g .
                                                       g:
                                                        .w
                                                         s  iy  .'R/.)',.
                                                                  j      -'
                                                                        Fm.,
                                                                           d'
                                                                            .j.*o;u$
                                                                                 .cj
                                                                                   '
                                                                                   :à,,.
                                                                                    .    z.
                                                                                        ,y    .'
                                                                                          yo.f. j-)- x
                                                                                                 ..     .,
                                                                                                         x
                                                                                                         ,'
                                                                                                          ':
                                                                                                           1
                                                                                                           'g
                                                                                                            b
                                                                                                            '-S.1L.,
                                                                                                                   L&
                                                                                                                    .'.$
                                                                                                                       .
                                                                                                                       .g
                                                                                                                        -
                                                                                                                        .y'>y..tryjyy &$.,.,,.   y
                                                                                                                                                      '       .           .,

                                                                                                                                                                                       .-- . . .. .,
                                                                                                                                                                                                    ;'           .
                                                                                                                                                                                                                                                                                       .                                                      ..
                                                                                                    y,yyy,y'''
                             :
                             /
                             :- jp!r
                                     PJ
                                      .                             '  (k           .
                                                                                    .*
                                                                                     .q
                                                                                      j      jj
                                                                                              f.s
                                                                                                4
                                                                                                :         ,,
                                                                                                           j
                                                                                                           (
                                                                                                           .      ,
                                                                                                                                      jj
                                                                                                                                       C           j
                                                                                                                                                   ks                              '               '                                                                                                                                          ,.
                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                          ....... .
                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                               ...              ,

                                           wt
                                                                                                                                                                                       '
                     8                            u:
                                                   '#.-                                                 '?/- I'   /.
                                                                                                                   1 Lj..l.z# .-V.- C.
                                                                                                                                     Ij8.y â -/)
                                                                                                                                               -.t'.
                                                                                                                                                   r
                                                                                                                                                   .
                                                                                                                                                   -p
                                                                                                                                                    l--           '
                                           z                         ut.
                                                                       c. -g.  ,w/. J- .  ,t1.
                                                                                           -   /
                                                                                               -8-. fu;        . -
                                                                                                                          j <
                                                                                                                                  .                       -                            ..
                                                                                                                                                                                                                                                                                                                                                              .                                                                                   &..
                     vw*
                       jmk.-p ' jr @ j                     ty:#-*
                                                                .     .            ,
                                                                                   jv ..               . .m ..o vj                                                                      ''                                                                                                                                                                                         ,        s     ,            ys.                   .               . u y jj
.                      L .p
                        .-
                              ='f-t.. -.'','..
                                             t.'fr#&.,.,.'
                                                       ''
                                                         ,p.' ., ,.. ; ,       .'-0.#d
                                                                               J      ..5'.
                                                                                          ,-.:
                                                                                             .',sft.,'
                                                                                                     -,.
                                                                                                     . :-
                                                                                                        ..-
                                                                                                        ,  '
                                                                                                           u.---  J#.gv'.:.15-*. . s...
                                                                                                                          .
                                                                                                                              -
                                                                                                                                                                               .
                                                                                                                                                                                                            .
                                                                                                                                                                                                            .             -
                                                         ..


                      -C..2-0UXC.     )-.
                                        u
                                        -.)X-
                                            '' .
                                               ijg./1.s-js,.;.,.y.,s,.,.
                                                                       ,
                                                                       ï,y..., ,ggj'
                                                                             g       , ,. ..,   y)j'
                                                                                                   r gjs-c
                                                                                                   a          ,.,.
                                                                                                                 ,.,y.s,
                                                                                                                       ..                 .
                                                                                                                                                  -                            .
                                                                                                                                                                              .,                        .
                                                                                                                                                                                                         .                  .
                                                                                                                                                                                                                            .                    =           x
                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                       -   t-z -

                    .j /
                       r
                       j
                       ;?
                        /q
                        .j
                         ) t-
                            r
                            i
                            j
                            'r
                             jt-
                               j
                               r
                               -
                               .;
                                jpj
                                  ,,
                                   .-
                                   - ,
                                     -
                                     ('g.
                                        :..
                                          j-
                                           js
                                            -jj
                                            t    y
                                                 ,
                                                 r
                                                 ,
                                                 ;
                                                 :
                                                 j;y
                                                  ..,  .
                                                       4,
                                                        k
                                                        -
                                                        4j
                                                         4
                                                         .'
                                                          - ..-@    !i
                                                                     y,j
                                                                     4 ,
                                                                       4
                                                                       .f
                                                                        '
                                                                        .
                                                                        ;
                                                                        j
                                                                        (
                                                                        !j
                                                                         y
                                                                         -
                                                                         j
                                                                         .
                                                                         rg
                                                                          .
                                                                          y
                                                                          ,
                                                                          ;
                                                                          .
                                                                          ,
                                                                          -
                                                                          0
                                                                          ., j
                                                                             (r
                                                                              :
                                                                              ;
                                                                              .
                                                                              j
                                                                              p:-...
                                                                                 .
                                                                                   j
                                                                                    ;
                                                                                    y
                                                                                    y
                                                                                    a-
                                                                                      . .,
                                                                                        .
                                                                                         .
                                                                                         :
                                                                                         4
                                                                                         ..jh.j.j
                                                                                                r
                                                                                                gyj
                                                                                                 .
                                                                                                  y
                                                                                                  4
                                                                                                  :
                                                                                                  1
                                                                                                  .
                                                                                                  ,
                                                                                                  '
                                                                                                  jp
                                                                                                   .
                                                                                                   d
                                                                                                   '
                                                                                                   .
                                                                                                   ,.-
                                                                                                - - -
                                                                                                 ,
                                                                                                      ..j
                                                                                                        t
                                                                                                        r
                                                                                                        i
                                                                                                        -.
                                                                                                         y
                                                                                                         j
                                                                                                         r
                                                                                                         .p
                                                                                                          ../.g
                                                                                                              .i,J
                                                                                                                 :
                                                                                                                 -
                                                                                                                 .
                                                                                                                 'q
                                                                                                                  '. -
                                                                                                                     jjj
                                                                                                                       $,/ .
                                                                                                                       r;
                                                                                                                        j             .. .
                                                                                                                                                                                       - ..                           - . .,,
                                                                                                                                                                                                                                                                          .......
                                                                                                                                                                                                                                                                                                                                                                          .                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .



                    b t .,jr.;tc,ajx - jy
                                    zx    ./ . .,
                                                .')    ug-s        .
                                                                   o c.
                                                                      ,p
                                                                       .
                                                                       .y .
                                                                          .
                                                                          yy    ).
                                                                                g)
                                                                                 g.,
                                                                                   j
                                                                                   g ,
                                                                                     ..
                                                                                      .
                                                                                       ,


                                                                                       .g
                                                                                        ... y-a.
                                                                                            a   ..
                                                                                                gv.
                                                                                                  ,
                                                                                                  sjy.
                                                                                                     ,.y,y.,...
                                                                                                              .y..g,y. a.
                                                                                                                                                                               q

                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                   ,...
                                                                                                                                                                                                                                                                                                                                          ,       ... ,.
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                    -C'                       '                                                                                                            .
                               '4 2
                                  '          j
                                             !tq
                                               i '         .jf)
                                                              '
                                                              y
                                                              %
                                                              *
                                                              '-'          ç;..                                                                                                                                                                                                                                ,.                                 1;                               .$                                                             .             tj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t
                         hg.q.
                         ï
                         .   'b-l.'
                                  i.' p.'.'
                                          fs'l
                                             t.I
                                               J
                                               ,
                                               ' .*.
                                          J).e..c...,,. .-
                                                    '          e-t=. '. #./ ..                    c
                                                                                                  -,Jp. -.Af'-d.( -
                                                                                                                  / .,..  z.                                                   ,



      ','g.
 ... S!
      t
      r
      >   :vbg,1.'
                 L
                 j
                 ...
                   c.
                    -
                     y'j''.
                    '.    '
                          ç
                          -
                          ;
                          l''
                           r
                             .'g.
                            r'-
                                s
                                -.g-.J
                                .    ;
                                     :
                                     ,
                                     '
                                     .
                                       /
                                       t
                                       //,'
                                          , ..co.)
                                              .
                                                  .
                                                  -.'
                                                    >
                                                    .
                                                    .
                                                    '
                                                     '
                                                     .
                                                     L
                                                      '
                                                      ..
                                                       'j.:'va..:.jp.,
                                                                     .Ir..
                                                                         -.
                                                                          ,..,...,..djy,/'-'.--.e,-     ?(-.:.
                                                                                                   ......     ,.
                                                                                                              ',,
                                                                                                                '/
                                                                                                                .,'
                                                                                                                  s..
                                                                                                                 m. ,
                                                                                                                    ......
                                                                                                                         ,
                                                                                                                        ..-.
                                                                                                                           ,
                                                                                                                      - .. ,.
                                                                                                                                                                                                             '
                                                                                                                                                                                                                    .                        ...

                                                                                                                                                                                                                                                                  :-
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,

                                                       '
                                                             b                                                                                                                                                                                                                                                      ,                                                                                                                             r:
                        .6-.-G-e#',,'.,f
                        U             '
                                       /'
                                        V.
                                         '
                                         g.
                                          -)<
                                          5 . ..
                                            f.-.-e.
                                                  ,...
                                                         o . 0.... m.
                                                                 -''- ' C1
                                                                         ''
                                                                          JpJ7
                                                                            .,-ç
                                                                               /',
                                                                                 .-n.,' :e.F'b-e? t,6r, 'h.-:., -
                                                                                      ...
                                                                                        ,
                                                                                        .
                                                                                                                                                                                                    ..'..
                                                                                                                                                                                                         .
                                                                                                                                                                                                                                -    ,
                                                                                                                                                                                                                                - . ..                              .                                                                     -                                                                                                                                                                  .
                                                       (                                                                                                                                                                                                                                                                                                                                           ,

                    '
                             Jg.
                               ,
                               /m..
                                 .

                                    r-
                                     .,
                                      . .. ,( .      :
                                                     .
                                                     ,;e
                                                        j.s
                                                       .. ....jj-/ .
                                                          -
                                                          '           ;.,:
                                                                         C
                                                                          ,
                                                                          .,.,,.   es
                                                                                   , ,,.
                                                                                       p,,fv.g,..s..
                                                                                               .
                                                                                                         ,.g
                                                                                                           ,, j.-.-..,e .,:.,....
                                                                                                                          '
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                 .          -, .
                                                                                                                                                                                                                                                                              y.
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                            u
                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                       -        .
                                                                                                                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                               ,           ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .        .



                                                   c- . . ,v j .
                                                          /-/. .-.
                                                                 -y...
                                                                     )
                                                                     -p,),,.s.s.,jygg,s,.j .;.,..g.y , . ,y-.yg
                                               .                                                                                                                                                                                                                                                                                                                                                                            ,
                                                               ,                                          .
                                                                                                              , e....    -.y
                                yf
                                 ..-./.-...'
                                           =
                                           '#(
                                             . /y.zfd
                                                    .. :.
                             .. ...
                                  ..
                                               .                                                                                                                                           .                                                                          .            .                                                                      .                                                        .       . . .
                                                                        ,                                             y .                                                                                                                                                              -



                    f'
                     //
                      -7.''
                         ':.8T   l,i /'-/
                             .-ei'
                              z
                                        J' '','.''''5..
                                                      -kCt'J-,;A'JCY'
                                                                    .
                                                                    ' .'
                                                                       ,-C'
                                                                          ..1,'./'-''
                                                                              4:::7
                                                                                 q
                                                                                    .
                                                                                    ('
                                                                                     .
                                                                                     LI-''
                                                                                         .
                                                                                         (Ie.
                                                                                            ,.. d: .
                                                                                                   -
                                                                                                                  .
                                                                                                                              .
                                                                                                                                      ,
                                                                                                                                       '
                                                                                                                                                                                                                                             '                                                                               ,            4                                   ',
               7.
                    J.
                     J.'(.' pv .,
                                t
                                .
                                p..'t m                .                                                                              . .
                                                                                                                                              - '
                                                                                                                                                  .y, . . .
                                                                                                                                                           '
                                                                                                                                                           .
                                                                                                                                                                      J..gy . . ;/j .
                                                                                                                                                                                J,  n8 ,..
                                                                                                                                                                                         J..p. g
                                                                                                                                                                                               .g
                                                                                                                                                                                                '..-. ..
                                                                                                                                                                                                       ,/
                                                                                                                                                                                                        . (k..$.,.
                                                                                                                                                                                                                .
                                                                                                                                                                                                                 /
                                                                                                                                                                                                                 'j/ . :x
                                                                                                                                                                                                                            '

                                                                                                                                                                                                                                        . . .. . .
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                     ,..
                                                                                                                                                                                                                                                                                                                                                                                                           -'
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                              !'
                                                                                                                                                                                                                                                                                                                                                                                                                                               ):''qy y .. .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
           '                                                                                                              -                                                                                                                                                                                                                                 %.
                                                                         ..
                                                                             , jy
                                                                                      i                   ?                h.              -
                                                                                                                                                      )j/rj
                                                                                                                                                          rtr                                                         -
                                                                                                                                                                                                                      xy                             (                  'wg                                         ..
                                                                                                                                                                                                                                                                                                                                                           v ,.               (,                                           .                                            -.--        .
                               '
                                                                                                      .
                                                                                                                                                                                                                                                                                                                '        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                                                                          '' '
                :C-q          ,
                                 e.'.'
                                     .''(                  h
                                                                         y-'' z''' b1ô
                                                                         '
                                                                                     '..ll6. e '
                                                                                               -n' '.                                                                                                                     .
                                                                                                                                                                                                                                ....                            -     g'u'
                                                                                                                                                                                                                                                                         y'                    .
                                                                                                                                                                                                                                                                                                   '.              .
                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                              ,           /X'n #.f
                                                                                                                                                                                                                                                                                                                                                                                 -#-/7g.
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .



                        '..'
                           .,
                        j y-
                               :p .1,jr#-,.L..;
                            J/ '              . #. ' j
                                                     g-v,
                                                        u, .
                                                           ,
                                                           . %
                                                             ')
                                                              .. v
                                                                 .
                                                               ./,
                                                                 s
                                                                 ..... ,..-..Yy.g-.s, .,y$
                                                                     -.Kp              - ,$
                                                                                          jjck-.).y.
                                                                                                   jjj
                                                                                                     e,
                                                                                                      ejys
                                                                                                      1
                                                                                                               ;
                                                                                                                              -

                                                                                                                                  l                               k
                                                                                                                                                                                                .            --

                                                                                                                                                                                                                                    -                                                                           ,-               ..                                                             .,
                                                                                                                                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                       ..

                                                                                                                                                                                                                                                                                                                                                                                                                            y, .
                                                                                                                                                                                                                                                                                                                                                                                                                                     x-                -




                                  (j1'
                                     ,.
                                      - .C1,'lP'D .l$'s .t,/.. n î',..'. ('1..
                                           .



                                                   .                ..
                                                                             /
                                                                             'to
                                                                               '
                                                                               a.
                                                                                -
                                                                                ..
                                                                                 ,
                                                                                 '
                                                                                 --
                                                                                 c'
                                                                                  /px.''
                                                                                       *,
                                                                                        .,
                                                                                         '- ,
                                                                                           1
                                                                                            -
                                                                                            '- /p/-
                                                                                                  .
                                                                                                  J
                                                                                                  -m
                                                                                                   '. .                                                   '
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                       ,

                                                                                                                                                                                                                                                                                                                                                                                                                                     .

           . ..
              ,..
              ' 'g'-.
                    k   ,,
                    yz-..   ./.,.'jjr
                         .y-7       :
                                    .
                                    ,
                                    .', ./!k 5.k.
                                    .           ,
                                                .m .
                                                   -.
                                                    j
                                                    -
                                                    -
                                                    f
                                                    u
                                                    i
                                                    .j
                                                     )
                                                     -
                                                     ,
                                                     .'.,i .
                                                           ;
                                                           .!k
                                                             .u5).,
                                                                  -
                                                                  ,
                                                                  'p  s,.....- ..r.* ..-.-$
                                                                                          y.,
                                                                                            j,
                                                                                             .
                                                                                             ,,, yjjrjgyy
                                                                                                        jj
                                                                                                         y
                                                                                                         j
                                                                                                         yg: j j
                                                                                                               ffj
                                                                                                               . ,
                                                                                                                 jj
                                                                                                                  .-j
                                                                                                                    , j., ;
                                                         -J
                                                     je ..        . --.                                                                                                                                                                                                                                                          .                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                       ,                                                                          ,                                                                                       -                                                                                                       -                                                                            .                -         -                     . .,
                              -                                                                 .         .-                                                      .                    .                                        .                                                                                        ...


            Cp
             .v:$>..crL. '
                                               -                         .           J'.g' s
                                                                                           '..I p.r..
                                                                                                    . .   '-
                                                                                                           .'
                                                                                                            .
                                                                                                            --o,/'.,
                                                                                                              J/
                                                                                                               .v     .',,
                                                                                                                '>.'a..' -
                                                                                                                       9.e-
                                                                                                                          ,
                                                                                                                          p-.rg-,
                                                                                                                          .     '-
                                                                                                                                 ''
                                                                                                                                  :
                                                                                                                                  $
                                                                                                                                  --.
                                                                                                                                    -.
                                                                                                                                     -v.
                                                                                                                                       s
                                                                                                                                       L'
                                                                                                                                        u.-
                                                                                                                                        r /
                                                                                                                                          J.a'
                                                                                                                                             )-                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                           .                   -
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                  '




                         , , :'
                              /x
                               -J.
                                 '
                                 :a' u
                                     ''pfi
                                         'e
                                          ' s.s'
                                               te?w T' x+' t.,% w'
                                                                 / t
                                                                   r9,(
                                                                      n
                                                                      ' x vk'
                                                                            #r
                                                                             '                                                                                                                                                                                                    .-                                                                  .



                         Case 7:18-cv-00499-NKM-JCH Document 16 Filed 11/29/18 Page 3 of 8 Pageid#: 63                                                                                                                      t
                                                                                                                                                                                                                            g
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            jy
                                                                                                                                                                                                                             j y.
'




                                                                                                              j                       .
                                                                                                                                                                                                -                                                                                                                                                                                                      4               '

                                                -                                    ('.dJ .                                     J'
                                                                                                                                                                        ( .                 .
                                                                                                                                                                                                        2 '.
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                    j, -
                                                                                                                                                                                                                                       ww 1pz.
                                                                                                                                                                                                                                       pq        .'
                                                                                                                                                                                                                                             ,;/#'      y. .. '' g .. v
                                                                                                                                                                                                                                                  'lr gr,             yqp, ,
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           ,k                             .                .- . ..                                          . ,                                                                       ' '

                                                            1- .                                                                          t        .-                                                                                                                                    t        -                                                                sL                                              '                                                         '    ..
                                                                                                                                                                                                                                                                                                                                                                                              -
                                                .
                                                  n '- .. .x
                                                        . . .. .   . p ' ./7 .. .    ..*                                                                                                                      5- .& j',/                                            .                        .
                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                             J Aw .                             -                  . . 4,-
                                                                                                                                                                                                                                                                                                                                                         .                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .,        .                                  :
                                                  &*             .. '
                                                                 .
                                                                         c.         jv                                                                                                                        jg'o q. v
                                                                                                                                                                                                               .                              .                .'
                                                                                                                                                                                                                                                                    .                        o y jzws                                                               j'           v,.. .                                                 j..j . .                                              %p
                                         .l . . .     .                                                                                                                                                                                                                                                                                                                                                                        .
                                          !4 , q ' .                . .,   1 . $.'-' .                                                                                                                                 .            ,.
                                                                                                                                                                                                                                    .*s
                                                                                                                                                                                                                                              ..                                     ' ''                                           't<''''                                  t- . !                                                    (-     j:
                                            . p.'. ./ '
                                            '
                                                                                                                     .,,E ' ,'x,X8k,...
                                                                                                                                      y .     X j/A-L . . ;b
                                                                                                                                                           ,, 8      . p;A j ' . .v              '.            '
                                                                                                                                                                                                                                                                                              w                                x                                        .

                                                .
                                                                    '    -'                               .
                                                                                                                                z'    .        .
                                                                                                                                               '  -         J           . ,
                                                        Y 'X
                                                                    .
                                                                                     -
                                                                                                         r
                                                                                                          t
                                                                                                         ,'
                                                                                                             .t .,
                                                                                                          ..-' .-- a '
                                                                                                                     y
                                                                                                                     -/
                                                                                                                      ty
                                                                                                                       . ,
                                                                                                                         g
                                                                                                                         .':y s
                                                                                                                              !
                                                                                                                              ':y  gp
                                                                                                                                    b
                                                                                                                                    '   ,
                                                                                                                                        ,r,,,
                                                                                                                                               y
                                                                                                                                               /
                                                                                                                                               .
                                                                                                                                               ;
                                                                                                                                               .
                                                                                                                                                  . t
                                                                                                                                                    .  .,
                                                                                                                                                         C  /a a s
                                                                                                                                                                 .y.   '  : ..
                                                                                                                                                                          .
                                                                                                                                                                         ..
                                                                                                                                                                                           ,-,            ,
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     ,                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                                                                     . ., . . .
                                                                                                                                                                                                                                                                                                                                                                                       . .                                                      . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                . .                                  .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,              .
                   .                                                                      .                                                                                            .                               .        ,.                                                                                         .                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                             . '.                                                                          '
               .                                                         4:                          .
                                                                                                                                                                                                                                                                   .                                                                                                                                                   1r xx                    k.                       jr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .. . x.            '
                                                                        -

                                                    Y
                                                      .. ?.
                                                          -
                                                          .-
                                                           ,,x ,j,. . -.
                                                           '           $- :?..a
                                                                              ./4 ..,.'. . 7,
                                                                                            '
                                                                                            -,
                                                                                             pj'
                                                                                               (..
                                                                                                 :,.,.J-
                                                                                                       '
                                                                                                       /',
                                                                                                         ..,
                                                                                                           .. '-,
                                                                                                                . 8
                                                                                                                  -j..
                                                                                                                     e(-,
                                                                                                                        ;/xy (, g-..
                                                                                                                                   -
                                                                                                                                   g'''t
                                                                                                                                       -4
                                                                                                                                        v.
                                                        .
                                                        1
                                                        b                y       -
                                                                                             12                                 .,v/
                                                                                                                                                                .
                                                                                                                                                                 .) .                                                                              ( ik
                                                                                                                                                                                                                                                      . .7
                                                                                                                                                                                                                                                      ,                                                                    47                    e.-I
                                                                                                                                                                                                                                                                                                                                                    ,.                       y                *                                             ?f                      *            . -.k
                                                                -
                                                        ,                .
                                                                             .           /. 7
                                                                                            .e.
                                                                                              '.ta..IL ..,'i'..ç1
                                                                                                      ,
                                                                                                                e z' ..,-'/.
                                                                                                                        .  $.t.
                                                                                                                              j'
                                                                                                                              $
                                                                                                                                . (..,., .,.-pg , (L é
                                                                                                                                          )
                                                                                                                                         h- f .
                                                                                                                                                      ga.
                                                                                                                                                     t,
                                                                                                                                                        , 8p..),
                                                                                                                                                               (e ,'v:
                                                                                                                                                                     ..:.'.
                                                                                                                                                                          -.j                                      .
                                                                                                                                                                                                                                --

                                                                                                                                                                                                                                                                   .                 .- ---               .
                                                                                                                                                                                                                                                                                                                       .        ..                                                                .                                                                                                   .                 .
                                                                                 -        ,13y.... . i j;/jj
                                                                                                           w.
                                                                                                           .j         z/.z. . ,
                                                                                                                              k '-J pC   n                  '                                                          .                          'h*.w. u.
                                                                                                                                                                                                                                                   '      r
                                                                                                                                                                                                                                                          jxk.. .6yzg/
                                                                                                                                                                                                                                                                  )p'. &%s                                                                       .
                                                                                                                                                                                                                                                                                                                                                 N.jy
                                                                                                                                                                                                                                                                                                                                                    ';k;((w
                                                                                                                                                                                                                                                                                                                                                          r(.<x--)jjpm
                                                                                                                                                                                                                                                                                                                                                                     r. .'
                                                                                                                                                                                                                                                                                                                                                                     re                                                         '-c
                                                                                                                                                                                                                                                                                                                                                                                                                                  .y ?j
                                                                                                                                                                                                                                                                                                                                                                                                                                   $:..
                                                                                                                                                                                                                                                                                                                                                                                                                                      .r
                                                                                                                                                                                                                                                                                                                                                                                                                                        r j  r.                              , .
                                                                                         j;.                .;
                                                                                                             :,                      ypp jydr' ,
                                                                                                                                                                                                                   ..                '.
                                                                                                                                                                                                                                      '            .                                                                                                               .                                                                   j.....&.                          .                    .
                                                                                                                                                                                                                                                                                                                           R!
                                                                                          .       t :
                                                                                                    !                        h. '                                                                                                                                      .
                                                                                                                                                                                                                                                                                                           .                   .b           -l                                                                                      (
                                                                                         ?                                                              ... .                                                                                                               .            .                    ; a ..                                                                          .                        .        .
                                                                    (6 , ,                    .
                                                                                                                                              , 5                                                   .
                                                                                                                                                                                                        1..e .                                                                                                f./pti2r p                                       .                   y
                                                                                                                                                                                                                                                                                                                                                                                   .. '!
                                                                                                                                                                                                                                                                                                                                                                        d,V8#.. 8 Jl
                                                                                                                                                                                                                                                                                                                                                                                   .   ,
                                                                                                                                                                                                                                                                                                                                                                                       ..                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                              -                                                                                                                                                                          - -'                 '
                              j/
                               r
                               si
                                '
                                j
                                l'- . C
                                      .
                                      -
                                      ,.
                                       -.
                                        -'
                                         . j/
                                            r;
                                             jp,j
                                                !s
                                                 jlsl
                                                '- +
                                           !N .1vo-
                                                    /
                                                    ' '
                                                      Nq
                                                       . .- '.
                                                        ''
                                                              j
                                                              /!!l'
                                                             -< '
                                                                  ,,'.
                                                                     ,. .
                                                                        '
                                                                          '-..r-'.
                                                                                 à('
                                                                                   1:'
                                                                                 !.*.
                                                                                     .
                                                                                     $j4
                                                                                       .t!
                                                                                         :p-
                                                                                           z
                                                                                           .
                                                                                           p
                                                                                           !
                                                                                           ''
                                                                                     ' H .-.
                                                                                            !)
                                                                                             '
                                                                                             s            ''                .                                                                                                                                                                      .                                .        j
                                                                                                                                                                                                                                                                                                                                             tsg
                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                               )ij
                                                                                                                                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                                                                                                                                 Ii
                                                                                                                                                                                                                                                                                                                                                  ?i
                                                                                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                   ;'
                                                                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                                                                    6.
                                                                                                                                                                                                                                                                                                                                                     b
                                                                                                                                                                                                                                                                                                                                                     );
                                                                                                                                                                                                                                                                                                                                                      ''-.- . .
                                                                                                                                                                                                                                                                                                                                                              ty
                                                                                                                                                                                                                                                                                                                                                               ,''
                                                                                                                                                                                                                                                                                                                                                                 R-k?
                                                                                                                                                                                                                                                                                                                                                                    d. ,-
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                        f'. -
                                                                                                                                                                                                                                                                                                                                                                            '-:-                                                                                                 .,.

        '--'       '                  ; (!        s   .t lt             1' ''ê
                                                                            -                                     -''-                    '                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                  :2
                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                       :                                  'k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '--'-''--
               .   p,.. . ' .                   -h
                                  J ., a ep , / x.
                                             ..-        1
                                                        pt-a-       -. .l:       ,
                                                                                         .   '
                                                                                                              .. .               -- -     i-        .                   ..                                                              .
                                                                                                                                                                                                                                          '                                                                       ' -'
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                   ' ''----'
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                  .-           . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                                  -
                       .            .       '

                                                                                                                      ('
                                                                                                                                                                                            .   t8. g..c.v.. y-. a )-.                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                  ,. ..j/.
                                                                                                                                                                                                                                                                                                                                                         7 ..
                                                                                                                                                                                                                                                                                                                                                            <
                                                                                                                                                                                                                                                                                                                                                             J<m '
                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                 +,,
                                                                                                                                                                                                                                                                                                                                                                   ..-...'
                                                                                                                                                                                                                                                                                                                                                                       --
                                                                                                                                                                                                                                                                                                                                                                          .              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                      .



                                                                                         Jz .:x                                  .                                           $                                 .                '.r. t
                                                                                                                                                                                                                                )                                               .                                              .                       ( .                                                                 t                         j l-;                           :                              .
    '
                                                                                                              .   ll':-'m w ;.
                                                                                                                             '1
                                                                                                                              - ' p.                                                                                   .
                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                         / -. .wJx. p- .t
                                                                                                                                                                                                                                                        ,t1-' k .': '                                                                                                             - q''--/
                                                                                                                                                                                                                                                                                                                                                                                 &.           .
                                                                                                                                                                                                                                                                                                                                                                                             .,                                                 c,z
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .t-- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                       t.-                                    .
                                                    ( j...                                           --                                   .                                                                                                                                                               .                                       .,
                                                        .-                                                                  .    (
                                                                                                                                                                         .
                                                                                                                                                                                                               .                         '-
                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                       x           !
                                                                                                                                                                                                                                                                                                                                                                            .                                      y                    .y... . s                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .a                                   j
                                    j,.
                                      1.. ptrz.
                                              ....,Lp.J.
                                              ,        y g'
                                                          5'
                                                           -.                                                                                                                                    , *''
                                                                                                                                                                                                     E '' J,U.ê.'
                                                                                                                                                                                                                ...
                                                                                                                                                                                                                  î'J, ,'',''J// .,' .5,Ff ///é,.''5.':Jz .'i                                                                                                                                                                                                                        '
                       tk                                       .                                             '                 t                           i                                                 -.'-.'                          .                                                   .%k ,'
                                                                                                                                                                                                                                                                                                       t vl                                                .
                                                                                                                                                                                                                                                                                                                                                                                     .                                                                . &à                           -
                        . ... z , -..j                                                                                                                                                                                                                                                                                                                                                                                 yy
                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                        j ,                                    sjj;j              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.2
                                .
                                    .           .
                                                                gv..,
                                                                    g.j.
                                                                       g-)
                                                                         y,jk a(gyy g jy, :
                                                                                          .t                                                                                                                                             .g5'..j;qmg,jggz2 ,',.. (y !.map.y
                                                                                                                                                                                                                                    !t ' .
                                                                                                                                                                                                                                                                            Y. .'
                                                                                                                                                                                                                                                                          ' '
                                                                                                                                                                                                                                                                                jw<'. ., *
                                                                                                                                                                                                                                                                                         tjN.
                                                                                                                                                                                                                                                                                            j -
                                                .                   t                                                        '
                                                                                                                                                                    ,                            *                     '' - ' V            '*'                             *'        *            ' '.
                                                                                                                                                                                                                                                                                                      '                                           * .
                                                                                                                                                                                                                                                                                                                                                       .                .4                                         :.q              (                                                          ,
                                . , '.              '                                                    u j .w                                    .        ..                                                                                                                       '                                                                                                                    .        d.

                            '
                                                                         e                                                                         .. #                                                            , #'
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                      e                  -                    en .' e-te.
                                                                                                                                                                                                                                                                        . :.
                                                                                                                                                                                                                                                                           q p p'/ .'.' c Ir..f                                                                                                                                                                                          '...
                                !                   I                                                a                                        (                                       ,t jF                             t                      j 'f                                            . .                                  '                                  - e.                  '                                         ;                       e.
                               .
                             w.:
                               '                                    *            -                            .                                                                           1-.-                         nj                       j.                                           ..                                                            .s .                               .               %                         v-                                        -x ..
           .. Ls            .
                            ..                                                           A. .
                                                                                            ) çp J A= .;
                                                                                                       .-. .f .! / xpl.l - -(.
                                                                                                                             4 . '.                                                                                                                                                               :,
                                                                                                                                                                                                                                                                                                   r .'
                                                                                                                                                                                                                                                                                                      y,                                                      ..                 .       ,
                                                                                                                                                                                                                                                                                                                                                                                                  @'       r..
                                                                                                                                                                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                             , p.                                                     j. .                                .
                                                                ,
                                                                                   . ... ., .                                                           . ,t.e. .                                                 ti                                                                                                       .'
                                                                                                                                                                                                                                                                                                                            !1               h
                                                                x
                                                                                 .     * s '  .
                                                                                            a 1
                                                                                                                                                        iç . . '                                                 ..kt
                                                                                                                                                                                                                ..;
                                                                                                                                                                                                                    :                          . x'
                                                                                                                                                                                                                                     ; .-..,... ..                  x. .
                                                                                                                                                                                                                                                                                                                           ! ..
                                                                                                                                                                                                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                           .,              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -.
                                                                                                  ,                                                                                                                                                                                           .                   jj            :                                                    .
                                                            .
                                                                    e                                                                               /r .                                                S-J C'J(#...'k
                                                                                                                                                                                                                     .6 A
                                                                                                                                                                                                                        k'/.6 'k.J ' C.                                                                                                                                                                                ,'
                                                                                                                                                                                                                                                                                                                                                                                                                       1,                                       y                        /p
                                                                                         -                - '         . >             *
                                                                                                                                                        x.
                                                                                                                                                         v .
                                                                                                                                                         ' .                 .                        r                         j,                        -
                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                     11'-..                                .#                                x'                        ..-                                                     ..                                        6&.
                                         &p                                              e    -       -           f 2D.. ,e &hc
                                                                                                                  .
                                                                                                                                                                                                                               ln .'
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   , - ot.                                                                                         .t.' ..# ' Jt /J ,:.df.Mxt1$
                                                        ''
                                                                (w,..
                                         86 -y. ....),w. .tw...s -'' . :'.po-xj,...'y.'.y-...jj . g .
                                                                    .                        -   *                                                          - -              .                                             '                   . -                                                    ..           .
                                                                                                                                                                                                                                                                                                                               oLi
                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                 ../ ..,
                                                                                                                                                                                                                                                                                                                                       . p,jg',
                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                             -g(r.
                                                                                                                                                                                                                                                                                                                                                 p,p.,,yagu,y,y-
                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                       -. .    y                                                                                                                         .
                                                                                                                                                                                                                                                                   .                                                            .                                                                              .


                                                (9 . F . J ?)f?l'                                                                                                       ' '' p '', D '','.                                                                     ' f''l':5                                                       '. z
                                                                                                                                                                                                                                                                                                                                  ' rr                                                                ,'.
                                                                                                                                                                                                                                                                                                                                                                                                        ' n rw
                                                                                                                                                                                                                                                                                                                                                                                                        r                                                      . W <'
                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                               #
                                                                     .                           .                                                                      .' ..
                                                                                                                                                                            . u' '                                                           ''.'.. . .
                                                                                          . ?.
                                                                                             1                                                                             .      .
                                                                                                                                                                                  '
                                                                                                                                                                                  .    .                                       .'                         q Iqp I
                                                                                                                                                                                                                                                                k                             :
                                                                                                                                                                                                                                                                                             ' ': .                        .            '
                                                                                                                                                                                                                                                                                                                                                                                                      ;                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                               !-                        ..
                                                                                                     k.
                                        0 /#r'i6p   .gp .g
                                                         . .s  t..y'6L.c-ysj
                                                                           y,*..p . '..t ',.'' ?%--51 . .,.
                                                                                             '
                                                                                                          ;
                                                                                                                       '-) ...-.*
                                                                                                                        ,
                                                                                                                        w=.
                                                                                                                                    ,
                                                                                                                                    .. :. ,68(..F .                     -.
                                                                                                                                                                             e                                                                    . .
                                                                                                                                                                                                                                                                       ,    .
                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                     -

                                                '                   Ak .            ;.   1
                                                                                         .
                                                                                          ''       '' - rhw'                -'
                                                                                                                                                                                                                                                                                                                                                                                  ..
                                        CX;-- 6 .,.'.   l
                                                              '. '.'' 11 !/rr        -' .
                                                                                             .
                                                                                          ,.J,-         ' ' ' t.              'p .'!-(
                                                                                                                                     . -'  .', ' ' k                                                 +             .
                                                                                                                                                                                                                                                                                              '               e                                                             'M                                                                                                           .
                                                   4:   '
                                                            -
                                                            (    f-     i.   çk  .        .       ...-.
                                                                                                 x'e  .  .        . - .jj/'-.
                                                                                                                       ..        vx
                                                                                                                                 .
                                                                                                                                        '        î                  .                                                                                                                                                                                                                                                                                                                        .                          '
                                                q       . ..


                                                .
                                                  j
                                                  y .''  .'e j'. .r l
                                                                       jg ..y ..t('ij.
                                                                                     :x
                                                                                        ;' ej .aggg gy). .jj ..., y
                                                                                             '.
                                                                                                     j.

                                                                                                                        h        .
                                                                                                                                      '. yy yy   %*
                                                                                                                                                  '*                                                                                                                                                  .                                                                                                                                                                          -.'
                                                                                                                                                                             -                                                      J                     i x                                                                                                  .                                                       ..                                               q
                                    $.              : .. .1                               .                  ( 'e;k A '              i                                            '         -1            -                          q                                                                                     .-' ..k i                                                                  .                    '        >                                    .

                            '
                                             &        ... .9m 5 ' '// . 1 p, ï
                                                        '
                                                           ,                            .J .. , c4D. d 6. .y                                                            -                                                                                                                                                                                                                                                                                                        - ..,- - .-                  - -       - -
                                              .                                  ;            (,           1            I            ''- f      --              x                                                                                              ,.
                                                                                                                              1 '(                                                                                                                             .                                                                                       .                                              -


                                        -
                                          #à .. . .     , . f:.        ,. t:,   ' '' j .(é/ ;a.a ,'        <'& .&p ! k'..&p'l''. e (6.x(.. ..
                                                                                                                                          .
                                                                                                                                                                             ..
                                                                                                                                                                                                          .
                                                                                                                                                                                                                            ;                 .
                                                                                                                                                                                                                                                               x

                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                       .



                                            k       .                   8 6.
                                                                           -
                                                                                                                                 y$ .                                        ..:k                                      J#                              ,,
                                                                                                                                                                                                                                                        .',.                                          : dxl' '.L,.' .!.C#.r ' 8- .:. .1/. ..
                                                                    j... .. .:.-                      .....
                                                                                                                            .
                                                                                                                                 l
                                                                                                                                 k
                                                                                                                                 1                              z                 .
                                                                                                                                                                                  I'
                                                                                                                                                                                                 y.'
                                                                                                                                                                                                   '.
                                                                                                                                                                                                      !
                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                        '     1 '' ..'.
                                                                                                                                                                                                                                                              :                                            -
                                                                                                                                                                                                                                                                                                                       -       1.. . .- . ..
                                                                                                                                                                                                                                                                                                                           ... .
                                                                                                                                                                                                                                                                                                                                                                                  .               .                        ..       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                41:1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . 11:                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                .                            j
                       .
                                    p $; .'6 er4.,-
                                                  .-' r
                                                      -/ .p . d.
                                                               .8. &
                                                                   ,
                                                                   . .'
                                                                      , ' '.''.
                                                                              f-'.
                                                                                 '.k,.
                                                                                     ' ='.'. '                                                              *''
                                                                                                                                                                                       .        ...
                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                   jj
                                                                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                                                                                                    lf
                                                                                                                                                                                                                                                                                                                                     îl
                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                   k',
                                                                                                                                                                                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                                                                                                                                                                                     ' '-
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                        6.
                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                         ..fd.
                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                             5.
                                                                                                                                                                                                                                                                                                                                                                                                                                              -.:
                                                                                                              '' .!$,C '.
                                                                                                              *         st                          .. n.
                                                                                                                                                               .
                                                                                                                                                                .w.q.                  v-       .
                                                                                                                                                                                                '                               .G
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                       j.
                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                        .                   . ,s wy.. .                      .                       . s.
                                                                                                                                                                                                                                                                                                                                    s.
                                                                                                                                                                                                                                                                                                                                                  ......
                                                                                                                                                                                                                                                                                                                                                      ... ,
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                     $ ..                 . p.,y.y,.g               .                 .    y, y ,ps
                                                                                                                                                                                                                                                                                                                                                                                                                                                            y. , q                t
                                                    .                         l -.                                % .v..:                                                                  N. ' t .* $ Q                                                                                                           .                        ' y'.1'
                                                                                                                                                                                                                                                                                                                                     .
                                        %                                                                                                                                                                                                                 t                 .                          ,'=. ' ..                        '..'                                                  .                                    1                       6 'k



                                                Case 7:18-cv-00499-NKM-JCH Document 16 Filed 11/29/18 Page 4 of 8 Pageid#: 64
'




     7F'C0hs- t s%,p2 /$- %
    Ui
     '                                                                                      -
                                                                                                                                                         .
                                                                                                                                                                                .
                                                                                                                                                                                                        ,.,
                                                                                                                                                                                                                s
                                                                                                                                                                                                                cs .(            y:
                                                                                                                                                                                                                                  .u
                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                              l,
                                                                                                                                                                                                                                              ,,         t
                                                                                                                                                                                                                                                                                t !  v
                                                                                                                                                                                                                                                                                     êpp '
                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                         vg/:a
                                                                                                                                                                                                                                                   . ,. .

'
-   J1 'W'Mpl  '','4,1.
                      4
                      ç
                      r
                      .(
                       ,Y%'15.. z
                                .
                                /
                                ,
                                I
                                ).
                                 16.
                                   y
                                   %
                                   ,
                                   g
                                   j.
                                   .y
                                    -
                                    :
                                    j
                                    .... .
                                       .
                                          :
                                          ,
                                          u
                                          .
                                          g
                                          jg
                                           jg
                                            *
                                            j
                                            .
                                            '
                                            k
                                            x.5-
                                               .
                                               :-.-
                                                  j-.:
                                                     y
                                                     jjg
                                                     . k
                                                       - jq
                                                       8  .
                                                          jjf
                                                            jf
                                                             j
                                                             ,
                                                             q
                                                             j
                                                             f
                                                             .j
                                                              -
                                                              t
                                                              j
                                                              .
                                                              g
                                                              jg
                                                               y
                                                               jj
                                                               .-
                                                                y
                                                                s
                                                                ...
                                                                  yj
                                                                   4.
                                                                    ï
                                                                    .
                                                                    j
                                                                    ,
                                                                    .,
                                                                     y
                                                                     .
                                                                     ,
                                                                     .j
                                                                      ....y.,
                                                                    $kk
                                                                             .
                                                                             j
                                                                             s
                                                                             ..    , ,.. ...,                            (j.                     t                   ,,                ,
                                                                                                                                                                                                                                              .



                                                                                                                                                                                                                                                              .x
                                                                                                                                                                                                                                                                                     jj             ;

                                       J'e p.&.yk/J
                                                  '':.u.jxj                                                                                                                                                                                                   .       .                              r
    tr:;'4
        -  '
           r -- Jlz
         -4f      ç' . 'n' /f:-'t/t-a. ,                                ) :?
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                            -   ,
                                                                                                                                                                                                                                                                                    ' .


                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                   .1'
                                                                                                                                                                                                                                                                                                     ..    .
                                                                                                                                                                                                                                                                                                                . '
                                                                                                                                                                                                                                                                                                                              ,            .




    )?
     /                                          (e &,'
                                                     e.<'
                                                        J# ..
                                                            vf
                                                             ..
                                                              ,t.
                                                                , r', --.
                                                                        '/
                                                                         -eJ.3-:.'
                                                                                 foo
                                                                                   -
                                                                                   '-..
                                                                                    t
                                                                                      ,î
                                                                                       s
                                                                                       -.,,
                                                                                          ry
                                                                                           b
                                                                                           i'>.i,.
                                                                                                 ',
                                                                                                  '''e.   '
                                                                                                                                                                          .
                                                                                                                                                                                                    .                                                                                                      ,,,        ,           .w
                                                                                                                                                                                                                                                                                                                                  g

    11                                                              K //.
                                                                        7' .
                                                                           x-
                                                                            t- ':. :
                                                                                   .
                                                                                   -
                                                                                   ,
                                                                                   -.#.
                                                                                     .
                                                                                     ':.
                                                                                       (ct
                                                                                         g./%,...
                                                                                                L.'
                                                                                                  g...
                                                                                                     us),
                                                                                                      .

                                                                                                        -e ./$'
                                                                                                              -
                                                                                                              ,'
                                                                                                               ;'.
                                                                                                               . '
                                                                                                                 ..'                 .




     l pjj. .,s.'
             .
                 .
                 :,..u#,.,..'vj'vy.,
                                   '
                                   g'
                                    jyy'>$
                                         ;.
                                          s((. ,jg.yjyy.jy.;y
                                                            '
                                                            ..,.   '*'
                                                                     ,s
                                                                      .'('
                                                                        s L
                                                                          yjyg..
                                                                               y                                                 '                                                                                                                                                  .                                                 .




                          jj
                           !
                           'ç,
                             -5. m'-
                                   '
                                   ..')                                                   ..:              ,
     *
     1--
       @*  J   fft.,'h8 J
                        ,.
                         '.           y
                                      -
                                      g;
                                       j
                                       .-
                                       . -
                                        ,.   .J....s
                                         'C /l     j
                                                   4
                                                   f
                                                   j
                                                   ,j
                                                    ,
                                                    é
                                                    .,
                                                     .jt
                                                       g;
                                                        j
                                                        l.
                                                         -.j
                                                           g
                                                           '
                                                           î
                                                           y
                                                           .
                                                    -....- .
                                                            jj$
                                                            '
                                                            j
                                                            -
                                                            r j.
                                                               j
                                                               g
                                                               j
                                                               :
                                                               y
                                                               ;,
                                                                y
                                                                .
                                                                ;
                                                                j-
                                                                 (
                                                                 y.,
                                                                 : k.Sj
                                                                      r
                                                                      g
                                                                      .
                                                                      y
                                                                      jy'
                                                                        -
                                                                        .,)
                                                                          -y            ' -

                                                                                        .                                                                     ,               .
                                                                                                                                                                                                        j                                           -    ..        ..
                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                                          .- - .
                                                                                                                                                                                                                                                                                                                                                    ,
                                                                          .t. ,    .

        '
        x --' J CK
                '-
                 k -
                   ----J
                       '.''$ :.                                      .
                                                                                            f.j/s.w..',.
                                                                                                       t.(
                                                                                                         ,.
                                                                                                          ;
                                                                                                          '
                                                                                                          g
                                                                                                          's.y.j)
                                                                                                                n.'
                                                                                                                  ,.
                                                                                                                 W.
                                                                                                                  ç   ,.r8,
                                                                                                                    .,/  ..m-
                                                                                                                            j
                                                                                                                            -
                                                                                                                            .
                                                                                                                            yt.s.
                                                                                                                                gj..
                                                                                                                                   ,
                                                                                                                                   -s.a/
                                                                                                                                       ..-r.
                                                                                                                                           %..s yy(-s.sy.y       ------       .                             .
                                                                                                                                                                                                                    ..       .. .L        .         . ,,              ...                                        r,
                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                  -

                                                                                                                                                                                                                                                                                                                                                    j py
         '
         y e/J             c
                           *7
                            ''.
                                                                .        c
                                                                         '.
                                                                         .
                                                                          cf
                                                                           zp7t#
                                                                               .
                                                                               --J.t
                                                                                   k'.,
                                                                                      .'..
                                                                                         ,
                                                                                         '..:x
                                                                                       ! r
                                                                                             .
                                                                                             ler
                                                                                               '
                                                                                               ..
                                                                                                g-l
                                                                                                  'y
                                                                                                   ,''.A
                                                                                                   '   i'''' ' C'J
                                                                                                       '         '.re'.a''J
                                                                                                                          ''.)
                                                                                                                             lk...          li                                                                                           ..
                                                                                                                                                                                                                                                                   -=




                                                                                                                                            . j/        ç.'qs.%..,y jf.Ak.u--),,v.-
                                                                                                                                                                                  ' '-
                                                                                                                                                                                     :
                                                                                                                                                                                     $pj
                                                                                                                                                                                       'JtS j
                                                                                                                                                                                            /-y.. - -<y
                                                                                                                                                                                                     --
                                                                                                                                                                                                      ;
                                                                                                                                                                                                      .'.
                                                                                                                                         .           -
                                                                                                                                 ,

                                                                                                                                     (..''
                                                                                                                                     '
                                                                                                                                         y
                                                                                                                                         . *t  X.J î,.
                                                                                                                                                     ''
                                                                                                                                                      /*/                  :'        g .
                                                                                                                                                                                       /.
                                                                                                                                                                                      .--- --                                                                         ..                                                                                .




     lt:4z      sy
                 a .
                   'I
                    /:  $ k   &/r
                                '      J )   se r-tf
                                                   -s-g
                                                   '
             !.                                      't vm ey' 4J.,?
                                                        -
                                                                         '
                                                                         w'                                                                                                                                     -            .



     1.
      /
      YCN=
      .
      g   .I h,.j.
                 '
                 M.
                   :vjjy
                       jj
                       .,,
                         .
                         ,,
                         .
                         -).,..
                              j
                              ..,.,.
                              4
                                   .

                                    *
                                    4.
                                     /. s
                                        l/tg j/ y -. a-Xe
                                           ..-.

                                           -
                                            .
                                              . .
                                                        ,
                                                            -
                                                               cy
                                                                 sa jj j2o..../a
                                                                               C.
     '
     u ..
     . -
         .
           (-py-zf-p.'y. .           ( -l.y yyj
                                     j . .p
                                                 y. sss.é.ujy sa p .                         s


                                                                                                      ..
                                                                                                          .        .,
                                                                                                                     ,


                                                                                                                             .
                                                                                                                              , . ., .
                                                                                                                                         ..
                                                                                                                                          .

                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                            .




     T' )'csss    'y vag.u'soY ! '/p
                                   '/:'nïa-e '(5yJs
                                                - '>:l --cf-#?f .
                                                                '-cL-
                                                                k   .. v.t'
                                                                          ./
                                                                           .j
                                                                            -o.g'/-                                                                                                                                          -       -




         e.gl.
        ''     ys.)=,
                     ,
                      ., '' .(-.
                         '
                                :
                                '
                                ,
                                %j
                                 ,e j'   s orgqja y.y.rj- .jpascgj-/a
                                                            .       .....          ..
                                                                                                              jj
                                                                                                               ,s             . jj
                                                                                                                                 :j ...,
                                                                                                                                       .y,
                                                                                                                                                             ..
                                                                                                                                                                     j;j
                                                                                                                                                                                                -
                                                                                                                                                                                               jr                                                                                                          ,,                             jy,
         .J s . e/e'kvqe m w m,w.,v-T
      ''é7       ,,
                  .-.
                  : ..       ,,.       ...
                                         .,
                                                q-
                                                        --L- ,r-e .- ?., -,  .
                                                                               y
                                                                               g
                                                                               .jjj
                                                                                  ,,
                                                                                   .
                                                                             ,. ..,k                               à-
                                                                                                                                                     - -
                                                                                                                                                             ,
                                                                                                                                                             jj                        ,                                                           rys
                                                                                                                                                                                                                                                   j
      1. c-
          '.bM''-,.  ---%y.If'.f4.,%-f.C'?.' trcv-zkjs-v
                                   * $
                                      l
                                                         y --Lver m 6-g.  Lr,        .        , ..,                                                                     r
                                                                                                                                                                          .-

                                    ' '                              .t.                    .- 1
                                                                                               .    k
                                                                                                                                         -
                                                                                                                                                                       :
                                   .ê
                                        x .-                '. -              '$a:               .,           ..
                                                                                                                                 .
                                                                                                                                 :
                                                                                                                                 .                                             ..,
                                                                                                                                                                                 z     .                                                      .

    3
    t
    .
    ;
    kï
     j
     t
     :),
       y
       ;
       :
       j
       -r
        i
        ,
        -
        )
        qj
         f
         4
         r'
          r
          ,t
           j;
            j
            -
            ,
            r
            j
            ./
             '
             .
             j
             '
             /.
              '
              -
              r
              --
               g
               -
               .-
                g
                j
                4
                -
                r1
                 :
                 2
                 <
                 .
                 ).
                 - y
                   r-
                    ;
                    j
                    (-
                     .L
                      t
                      '
                      k
                      )f
                       .
                       y
                       :
                       ,
                       .
                       i'.--4
                            jj-t
                               (
                               g
                               y
                               ,j
                                -
                                y-
                                 .t.. js
                                       jj
                                       ï) .y
                                           j
                                           yr-
                                             j
                                             kj
                                              !
                                              k
                                              ç
                                              j;
                                               r
                                               -.-t
                                                  rg
                                                   i
                                                   /
                                                   j
                                                   !
                                                   r
                                                   ;yq
                                                     .
                                                     gp
                                                      r
                                                      :p
     j,
      pys,-e..
             t
             ....
             a
             .  l
                :'1-1
                    :1.;:.,
                          . -,. .  '.-' .                                          '
                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                  ... ,.
                                                                                                                                                                                                                                       nr e-  cgtt.
                                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                                   z.
                                                                                                                                                                                                                                                    'pt                                   '




                            j
                            .I-
                              ,.
                               ,,
                                -..
                                  -'. .                                             : --.--'.                            ....
                                                                                                                             -
                                                                                                                                                                                                                                  . . pp-t$1:' a'1 1-kt'jt'    .
                                                                                                                                                                                                                                                                  -                       --
                                                                                                                                                                                                                                                                                               ./
                                                                                                                                                                                                                                                                                                ,-
                                                                                                                                                                                                                                                                                                     -......                                    -       .




                                                            #                   ç1
                                                                                 -ne.
                                                                                    o'
                                                                              .. . '.
                                                                                    '&
                                                                                     .                                   '                                           .. '-z .- ...
                                                                                                                                                                            -    v*
                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                          t.vl
                                                                                                                                                                                                                                                             %l'
                                                                                                                                                                                                                                                               le'(.
                                                                                                                                                                                                                                                                   I'
                                                                                                                                                                                                                                                                    J 1.J.
    '                        .
                    -,z.. .,. :
                              u- -,
                                      (q
                                       -..
                                         -. . -1
                                            .
                                               .,0 ../y..
                                                    ?
                                                    .
                                                    --
                                                     .
                                                     *.,.
                                                     ,  ;;
                                                        Y-$.CF'.                        .       u
                                                                                                 -''
                                                                                                          . .,,-..
                                                                                                                    ,.   /./
                                                                                                                         ''
                                                                                                                          , .s) q .                  , .
                                                                                                                                                                 ,                         i
                                                                                                                                                                                        -. .,'
                                                                                                                                                                                     . . . . ..
                                                                                                                                                                                           .   .                                                         ..                                                                                                     ,
    .j
     '
     /(
      tf'hlce&s
             t
               '5* . o.o., t,e,
                              ;),cw
                               v' .0'',':
                                        '' 95 $es/ Clarcbéiee/
                                                        ''
                                                                                                                                                                 ''.
                                                                                                                                                                                -
                                                                                                                                                                                           .' :
            l
            JïD18                                   .
                                                        .
                                                                    .-
                                                                     ,                       ,
                                                                                                          '
                                                                                                          ..
                                                                                                                                     .. .                                             .,                .. -        A/ Va                                 ,j/                       y              g #-A/&                .
                                                .

                                                        -
                                                        ' Wf?)..                                                                                                                      .
                                                                                                                                                                                      à,î' ('v):I/
                                                                                                                                                                                                 -r-pfllev êl (-l-&'
                                                                               .                              -                                  .    .              - -                                                 .       -                                              -,  ç.0. .- . . .
            Case 7:18-cv-00499-NKM-JCH Document 16 Filed 11/29/18 Page 5 of 8 Pageid#: 65
            -

                 Cerff/
                      '
                      cA of -//
                              rF/e-




Case 7:18-cv-00499-NKM-JCH Document 16 Filed 11/29/18 Page 6 of 8 Pageid#: 66
                                    '                    P
                                            .    .                N                 'N

                                                         e        n - -
                                        W                         -G
                                            m G>
                                            > .V 'V
                                            % -' <
                                            K>       -
                                                                      %
                                                                      *
                                                                      >
                                                                       -*                     n
                                                                                                      )
                                                x                     O
                                        N%                            < a >                           .

                                                         .                 z ..r                      v


                                                                           %
                                                                           *-        e
                                                                                                      :
                                                                                                      w
                                                                           %                          >
                                                                                                      W
                                                                                                      1.
                                                                                                      &
                                                                                                      ,1




                                >
     '
      #
      !t1
    ,.L.
       *e
        .
        :
                 &
                 K
                 %
                   .-S
                   ?-
                   M fr'=
     !%.f                   O
     i..K'
     :u.
         I      Nr + . r=
                       c% ,                                            2.t..i-tw.
                                                                       ;        ..   .q           ,


'    l
     1*
      :*
       ::j
         f        >> o a
         I       M
                 A H'+
                     tN'a
                 V-tXw Q
                       /
                       .
                         o
                         -%                                            ef'
                                                                         )(7
                  YR
                  M
                         o
                         w
                         cx
                            -
                                                                 4P.l. '14 +
                                                                 f
                                                                 ' .
                                                                 w
                                                                 $
                                                                  .
                                                                  a
                                                                  .
                                                                    j.,
                                                                 usk.
                                                                 '    f
                                                                      Q
                                                                      .
                                                                       '
                                                                       q
                                                                       ,
                                                                       .
                                                                      ,.
                                                                       y
                                                                        .
                                                                        .(
                                                                         *
                                                                         m
                                                                 %#'zw.t Z
                                                                          '-
                                                                           .
                                                                           r
                                                                           .j
                                                                           /
                                                                            .
                                                                          #..
                                                                             ,
                                                                             .
                                                                                          .




                      %% =
                         %                                       Q
                                                                 %
                                                                 ixkf
                                                                 h?
                                                                  i
                                                                  s .
                                                                    u
                                                                    z
                                                                    j
                                                                    l
                                                                    l4
                                                                     ï(
                                                                     u
                                                                     ;
                                                                     .
                                                                     ,  6/k
                                                                       (-
                                                                        y '
                                                                                     .
                                                                 ;
                                                                 ?
                                                                 (.
                                                                  %3' e10x.:
                      >         %                                 J
                                                                  .

                                                                  y
                                                                  P4
                                                                     ww'
                                                                     '
                                                                     '
                                                                     ,
                                                                     X
                                                                       4r
                                                                         0
                                                                           .
                                                                           z
                                                                           '
                                                                 .zt
                                                                   .1 ,4
                                                                       ,
                                                                       4   J>.
                     %
                                                                           * '
                                                                 r
                                                                 -l
                                                                  t
                                                                  z
                                                                  '
                                                                  .
                                                                   tr,
                                                                    i 2
                                                                      .î
                                                                       i-
                                                                       q'
                                                                       . t '''-.-
                                                                           '
                                                                 -
                                                                 .9
                                                                  1
                                                                  ,
                                                                  . . .
                                                                      -
                                                                      7
                                                                      .,
                                                                       $
                                                                       .:.
                                                                 AW =e' '. .
                                                                            (7-1
                                                                               -'
                                                                                ,
                                                                               .-


                                                                 ;
                                                                 i
                                                                 .
                                                                 14
                                                                  '> X
                                                                     t:
                                                                      .,,
                                                                        4
                                                                        jj ...
                                                             1.
                                                              g< f
                                                                 -
                                                                 D...;à
                                                                      )
                                                                      .
                                                                      q
                                                                      j.
                                                                       ,
                                                                       ;
                                                           = tI   'l1
                                                                    ..
                                                           o. b           I
                                                           Pq
                                                           Wt  ' 'j
                                                         c < y.v.V
                                                                   '' %* :k
                                                         >  nf :. j.
                                                         fn I
                                                            =.
                                        (z)                 .2
                                        D                         .
                                        t
                                        1
                                        E
                                        o                    ..  j                            f
                                                                                              .
                                                                                              '-
                                        D
                                        o
                                        =
                                        4
                                                             '-
                                                             y
                                                               l6''4. ($.
                                                                                                   .
                                                                 %k                   .%.         %
                                                                  4 ye
                                                         j .
                                                           j
                                                           v ,
                                                                           à.
                                                                           .              <o
                                                                                              .
                                                                                                   /
                                                                       '
                                                                       .       :..                '
                                                                       a
                                                             l
                                                             1
                                                             il
                                                              i
                                                              ''l'
                                                             $1 i
                                                             .
                                                                  . .
                                                                    -
                                                                    . .1
                                                                  11 . -
                                                                         2
                                                             ' #., ï.j
                                                             , , k.    .t
                                                                        ,..
                                                             k




             Case 7:18-cv-00499-NKM-JCH Document 16 Filed 11/29/18 Page 7 of 8 Pageid#: 67
                                           O
                                           @)
                                           =
                                           @




         c

       R j
         . a r
             a
       =œ% <* )
       a-
        #œjj
       5 Oo =
       w tu < uz '
       Ho
        cœ.x
           = :*
       s
       % xy
         o
         . .jj
       p o x -o
       = X m O
       < œ u = *
       >
         = ot
       m tKmx
       UX
        W -o
          XO m
             U




                           o   U.M.# .e
                                      N)
                               W-
                                >.>>
                                   qo
                                   .*-
                                     @)
                                     u.




Case 7:18-cv-00499-NKM-JCH Document 16 Filed 11/29/18 Page 8 of 8 Pageid#: 68
